By the Court,
Green, P. J.
The principles of law laid down in the case of the People ex rel. Green vs. the Southern Railroad Company, decided at the present term of this Court, determine the question reserved by the Circuit Judge in this case.
By the proceedings set forth in the case certified for the opin *509ion of this Court, the Michigan Southern Railroad Company obtained a right of way over and through the lands of the plaintiff^ so as to authorize the defendants, acting as the servants of said Company, to enter upon the premises in question, to erect a fence for the purpose of protecting the track of said Railroad from being obstructed by cattle or other animals.
The land was taken and fully occupied and possessed by the State through its officers, for the purposes of the railroad, in the year 1838; the- Legislature having previously made provision for the determination and payment of a just compensation to the owner therefor, of which he never saw fit to avail himself. The State having thus acquired the right to the land for the purposes of the road, it passed to the Michigan Southern Railroad Company under their charter for the same purpose, and protected the agents and servants of the corporation in building fences thereon for the protection of the road.
Let it be certified to the Circuit Court for the County of Lenawee accordingly.